Citation Nr: 0020849	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-36 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had almost continuous, active service from 
October 1945 to May 1958. 

 By rating action dated in March 1996 the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denied entitlement to special monthly pension based on being 
permanently housebound.  The Regional Office found that the 
veteran had no single disability which was more than 30 
percent disabling and that he was not substantially confined 
to his dwelling.  The veteran appealed from that decision.  
In a decision dated in May 1999 the Board of Veterans' 
Appeals (Board) affirmed the denial; confirming that neither 
of the two essential elements for the award of the housebound 
benefit were present.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In a joint 
motion dated in February 2000, the Secretary of Veterans 
Affairs and the veteran's representative requested that the 
Board decision be vacated and that the Board remand the case 
for further action.  In an order dated in February 2000 the 
Court vacated the Board's decision and remanded the case for 
further consideration.  The case is presently before the 
Board to consider the Court's decision and take appropriate 
action.


REMAND

In the February 2000 joint motion, it was indicated that the 
Board had not addressed a June 1998 statement from a VA 
physician that the veteran was largely housebound as a result 
of a chronic neurological disorder, which was the only 
medical opinion rendered regarding that issue.  It was 
further indicated that it did not appear the examiner at the 
time of a March 1996 VA examination provided an opinion 
concerning whether the veteran was considered to be 
housebound.  It was agreed that the veteran should undergo 
another examination and an opinion should be expressed 
regarding whether he was substantially confined to his home 
and the immediate premises as a result of his disabilities.  

It was further indicated that the veteran had submitted a 
substantive appeal form in September 1996 in which he 
indicated that he wanted a travel board hearing.  It was 
stated that there appeared to be evidence in the record 
showing some discussion regarding a hearing at the regional 
office by a hearing officer but that no hearing had ever been 
held by a hearing officer or a travel board member.  It was 
indicated that on remand the Board should address that 
matter.

With regard to the question of a hearing, the Board noted in 
the introduction section of its May 1999 decision that the 
veteran had been scheduled for a hearing at the VA Office in 
Cincinnati, in June 1998 and the hearing had been rescheduled 
for September at his request.  The veteran later indicated 
that he wished to postpone the September 1998 hearing and 
would have a hearing rescheduled at a later date.  In late 
September 1998 the regional office advised the veteran that 
if he wished the hearing rescheduled in Cincinnati he should 
let the regional office know at least 60 days in advance of 
when he wanted the hearing.  However, the veteran did not 
make any further requests to reschedule a hearing.  The Board 
noted that the record accordingly indicated that the veteran 
did not wish a hearing in connection with his appeal and the 
Board stated it would proceed with its decision on that 
basis.  The Board notes that the failure to appear at a 
hearing without good cause being shown constitutes a 
withdrawal of the request for a hearing and permits the Board 
to proceed.  38 C.F.R. § 20.704 (1999).

The June 1998 statement from a VA physician that the veteran 
was largely housebound as a result of a chronic neurological 
disorder raises the issue of whether the veteran has a 
neurologic disability.  The Board also notes further that in 
May 2000 the veteran's attorney submitted an April 2000 
statement by a private physician indicating that he had 
initially seen the veteran in February 2000 for problems of 
dizziness and imbalance.  The physician stated that the 
veteran's problems of imbalance and dizziness largely 
confined him to his domicile.  This statement has not been 
reviewed by the regional office in connection with the 
veteran's claim.  That is, the regional office has never 
assigned a disability rating for a neurological disorder; 
indeed, no clear diagnosis of a neurologic disability is of 
record.  However, it is possible that he has such a 
disability; furthermore, the disability may be so severe that 
it meets the requirement for the housebound benefit that a 
veteran have a single permanent disability rated 100 percent 
disabling in addition to being substantially confined to his 
dwelling, per 38 C.F.R. § 3.351(d).

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be afforded a 
special neurological examination and a 
general medical examination and 
examination for aid and attendance or 
housebound benefits in order to determine 
the nature and extent of all of his 
disabilities.  All indicated special 
studies should be conducted.  The 
examiners should express an opinion as to 
whether the veteran is substantially 
confined to his home and the immediate 
premises as a result of his disabilities.  
The claims file is to be made available 
to the examiners for review.

2.  When the above action has been 
completed the case should be reviewed by 
the regional office.  In particular, the 
veteran's disabilities should be 
reevaluated to determine if he has any 
single permanent disability which may be 
rated as 100 percent disabling and if he 
further meets the requirement of 
38 C.F.R. § 3.351(d)(1) or (d)(2).  If 
the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes


		
                                                  ROBERT D. 
PHILIPP	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


